Lumpkin, J.
1. This being the first grant of a new trial, and the evidence not demanding the verdict, there was no abuse of discretion on the part of the presiding judge in making such grant.
2. The companion case to the present one is that of Ogletree v. Livingston, 125 Ga. 548, involving substantially the same facts, and in which it was held that there was no abuse of discretion in the first grant of a new trial to the brother of the present plaintiff in error.

Judgment affirmed.


All the Justices concur.